I concur, but on this further ground:
The defendant is the owner and publisher of the Salt Lake Tribune, a newspaper published in Salt Lake City. Under contract and for hire it published for the American Tobacco Company a manufacturer outside the state, an advertisement of the Lucky Strike cigarette, especially the claimed *Page 199 
"toasted" feature of it, which, as advertised, gave it a "distinctive charm" and a "unique flavor." For the publication of such advertisement the defendant was prosecuted, convicted, and adjudged to pay a fine of $100, and appeals. It contends that section 2 of the act referred to by Mr. Justice FRICK is an undue interference with interstate commerce, unlawfully abridges the right to contract, infringes upon property rights and the freedom of the press, and is legislative usurpation of power under the guise of what is called the police power of the state.
It is stipulated that the defendant, in the publication and distribution of its newspaper, and the American Tobacco Company, organized under the laws of New Jersey and engaged in the manufacture and transportation of tobacco and cigarettes, are each engaged in interstate commerce; that long prior to the publication complained of the defendant was under contract for hire with the American Tobacco Company to publish advertisements for it, including the advertisement complained of, in the defendant's newspaper sold and distributed in the several states and territories of the United States and in foreign countries.
Section 1 of the act makes it unlawful "for any person, firm or corporation to barter, sell or offer for sale, cigarettes or cigarette papers in the state of Utah, without first having obtained a permit therefor, which said permit may be granted and issued by" boards of city commissioners of cities of the first and second class, city councils of cities of the third class, and by boards of trustees of towns, or county commissioners in territory outside of any city or town, such permits to be in force for one year from the date of issuance unless sooner revoked; that, before a permit is issued, the applicant shall pay to the treasurer of the municipality issuing it an annual license fee of from $25 to $100, depending upon the territory or city in which the business is carried on, and give a bond of $500 for the payment of all damages that may result from the unlawful sale of cigarettes or cigarette *Page 200 
papers. The section further provides that the applicant is also required to pay to the state treasurer from one to two mills on each cigarette sold and from one-half to one cent on each package of cigarette papers sold.
Complaint is made only of the invalidity of section 2 of the act, and thus the invalidity of that section only is now under consideration.
The validity of it is upheld by the state on the theory that it is unlawful to sell cigarettes in the state, and that section 2 is but in furtherance thereof, and that both are within a proper exercise of the police power. But as is seen, it is not unlawful to sell cigarettes in the state. It is only made unlawful to do so without a permit. With a permit selling cigarettes is a lawful business, and everyone engaged therein is entitled to the same protection as one engaged in any other lawful business. However, it is argued that, though it be lawful to sell cigarettes with a permit, the Legislature nevertheless was authorized under its police power to prevent all advertisements of cigarettes, on the theory that the use of cigarettes is injurious to health, especially the youth, or inimical to good morals, and, by preventing advertisements of them, sales and the use of cigarettes are, though not prevented, yet restricted and limited.
For purposes of this case it may be assumed that the use of tobacco, including cigarettes, is injurious to the health, development, and growth of the youth. The act, however, forbids the furnishing to any minor by gift, sale or otherwise any cigarette or cigarette paper, or "any tobacco of any kind whatsoever." Thus forbidding advertisements of cigarettes and cigarette papers while permitting advertisements of all other forms of tobacco would seem not to affect, at least not to any substantial degree, the enforcement or violation of the part of the act forbidding by sale, gift, or otherwise the furnishing of any kind of tobacco, including cigarettes, to minors. Such feature may thus be eliminated as having no pertinency to the matter in hand. In what way, *Page 201 
then, may it be said that permitting advertisements of all kinds and forms of tobacco except cigarettes and cigarette papers, promotes public health, or public morals, or public welfare? If tobacco is injurious to public health or inimical to public morals or public welfare, and if it be compentent for the Legislature to so declare, then why not banish and prohibit the manufacture, sale and use of it? If only tobacco in the form of cigarettes is injurious to health or inimical to public morals or general welfare, and that the use of tobacco in all other forms is not, and again if it be competent for the Legislature to so declare, then why not banish the cigarette and forbid its manufacture, sale, and use? If, on the other hand, the use of cigarettes is no more harmful than the use of tobacco in any other form, then why throw restrictions around the one and not around the other? In other words, on what rational theory or basis may it be said that the Legislature may forbid all advertisements of cigarettes, but permit adlibitum all sorts of alluring and seductive advertisements of all other forms of tobacco. No attempt is made to show that to forbid the one protects health or promotes public morals or welfare, and that to permit the other promotes or is not injurious to public health or general welfare. It is said that advertising cigarettes tends to increase the sale of them. But so does advertising of all other kinds and forms of tobacco. So does advertising of any article or commodity. That is what advertising is for. It is to call an article or commodity, its description and quality, and place where it may be had into public notice. Without advertising, it may be doubted if the public would know as much of the lastest styles and fashions of the bargain and slack season sales, of the soap that floats, of the company that makes them when better automobiles are made, or of the "distinctive charm" and "unique flavor" of the Lucky Strike cigarette. We have been told that "advertising pays." I assume it does. That proper and effective advertisment is legitimate and is regarded as a requisite in carrying on a successful business of a commercial nature, and that without *Page 202 
it many commercial dealers and traders in a certain make of kind of goods of different choices of equal quality at the same place would fail may not be disputed. Thus, advertising may well be regarded a necessary incident to carrying on a successful business, almost as much so as the right to contract with respect to matters connected with the business or the management and conduct of it. And, if the business is legitimate and permitted to be carried on, I do not well see by what authority the Legislature may prevent proper and legitimate advertisment, any more than the making of contracts in connection with or in relation to the business.
This, in such aspect, brings me to the real question of what is meant by police power and when may an act be upheld on the theory of a proper exercise of it. The rule is well stated in 22 Am.  Eng. Ency. L. 938, to be that:
"In order that a statute or ordinance may be sustained as an exercise of the police power, the courts must be able to see (1) that the enactment has for its object the prevention of some offense or manifest evil for the preservation of the public health, safety, morals, or general welfare, and (2) that there is some clear, real, and substantial connection between the assumed purpose of the enactment and the actual provisions thereof, and that the latter do in some plain, appreciable, and appropriate manner tend towards the accomplishment of the object for which the power is exercised. The police power cannot be used as a cloak for the invasion of personal rights or private property, neither can it be exercised for private purposes, or for the exclusive benefit of particular individuals or classes."
In 6 R.C.L. 237, the general rule is declared to be that:
"In order to sustain legislative interference by virtue of the police power under either a statute or a municipal ordinance, it is necessary that the act should have some reasonable relation to the subjects included in such power, and the law must tend, in a degree that is perceptible and clear, toward the preservation of the public welfare, or toward the prevention of some offense of the police power. The mere assertion by the Legislature that a statute relates to the public health, safety or welfare does not in itself bring that statute within the police power of a state; for there must be obvious and real connection between *Page 203 
the actual provisions of a police regulation and its avowed purpose, and the regulation adopted must be reasonably adapted to accomplish the end sought to be attained. One application of the familiar rule that the validity of an act is to be determined by its practical operation and effect and not by its title or declared purpose is that a constitutional right cannot be abridged by legislation under guise of police regulation; since the Legislature has no power, under the guise of police regulations, to invade arbitrarily the personal rights and personal liberty of the individual citizens, or arbitrarily to interfere with private business, or impose unusual and unnecessary restrictions, or to invade property rights."
In the case of State ex rel. v. Ashbrook, 154 Mo. 375,55 S.W. 627, 48 L.R.A. 265, 77 Am. St. Rep. 765, the court said:
"In order to sustain legislation of the character of the act in question, as a police measure, the courts must be able to see that its object to some degree tends towards the prevention of some offense or manifest evil, or has for its aim the preservation of the public health, morals, safety, or welfare. If no such object is discernable, but the mere guise and masquerade of public control, under the name of `an act to regulate business and trade,' etc., is adopted, that the liberty and property rights of the citizens may be invaded, the court will strike down the act as unwarranted."
In the case of Lochner v. New York, 198 U.S. 45,25 S.Ct. 539, 49 L.Ed. 937, 3 Ann. Cas. 1133, the court said:
"It is impossible for us to shut our eyes to the fact that many of the laws of this character, while passed under what is claimed to be the police power for the purpose of protecting the public health or welfare, are, in reality, passed from other motives. We are justified in saying so when, from the character of the law and the subject upon which it legislates, it is apparent that the public health or welfare bears but the most remote relation to the law. The purpose of a statute must be determined from the natural and legal effect of the language employed; and whether it is or is not repugnant to the Constitution of the United States must be determined from the natural effect of such statutes when put into operation, and not from their proclaimed purpose (citing cases). The court looks beyond the mere letter of the law in such cases (citing cases.)" *Page 204 
That there are limitations upon the exercise of police power has been frequently held. In the case of Lawton v. Steele,152 U.S. 133, 14 S.Ct. 499, 38 L.Ed. 385, the Supreme Court of the United States held that the police power must be taken subject to the condition that the state cannot in its exercise for any purpose encroach upon the power of the general government or rights guaranteed by the state or federal Constitution. Whether the police power has been exercised within proper limitations, whether or not the law is reasonable, whether the particular measure is designed to further some governmental function, and whether an act bears any reasonable relation to the public purpose sought to be accomplished, are all judicial questions. 6 R.C.L. 242; Mugler v. Kansas, 123 U.S. 623, 8 S.Ct. 273,31 L.Ed. 205.
The proposition is well put by the court in the case of Statev. Redmon, 134 Wis. 89, 114 N.W. 137, 14 L.R.A. (N.S.) 229, 126 Am. St. Rep. 1003, 15 Ann. Cas. 408, that:
"A statute ostensibly passed in the exercise of police power must be judged by its natural effect and not by its proclaimed purpose. A statute which restrains the liberty or property rights of individuals, though ostensibly passed in the exercise of police power, cannot be held valid unless it has a real or substantial relation to some legitimate object of the police power which its provisions reasonably tend to accomplish," and, "if it were true that all police regulations are legitimate which are reasonable, and all are reasonable which the Legislature so wills, the Constitution, as to very much of the field of civil government, would be of no use whatever. The contrary has been the rule without any legitimate question since Marbury v.Madison, 1 Cranch, 137 [2 L.Ed. 60]."
In accordance with these views, what real or substantial relation to any legitimate object of police power do the provisions of the act under consideration tend to accomplish; or in what way does the regulation or restriction adopted tend to or is adapted to accomplish the end sought to be attained? I perceive no such connection or relation. As has been seen, it cannot be to protect public health, for it is not *Page 205 
claimed or demonstrated, nor is there any attempt to do so, that smoking cigarettes is any more harmful or offensive than smoking a pipe or cigar or cheroot, or chewing tobacco or snuffing it — and doubtless is less harmful than some of these. If, however, it be said that cigarette smoking is more harmful than tobacco smoking in any other form, then it is not perceived in what manner the portion of the act in question tends towards accomplishing the object for which the power is exercised, or in what way it tends towards the prevention of any offense or manifest evil, or has for its aim the preservation of public health, morals, or safety, or welfare. It does not prevent the manufacture or sale, nor use, of the cigarette. All that may be done ad libitum and without hindrance or restriction upon obtaining a permit which any one may obtain on paying the fee and filing a bond. If the use of cigarettes were thought to be injurious to health or public welfare, preventing the manufacture or sale or use of them would tend towards the accomplishment of the object for which the power is exercised; but that may not well be said of the act which, permitting the manufacture, sale, and use of cigarettes ad libitum, attempts to prevent only the advertising of them. The authorities teach that the act must have a direct relation, as a means to an end, and the end itself must be appropriate and legitimate, before the act can be held to be a valid exercise of the police power. Lochner v. New York, supra. In other words, the portion of the act complained of is in no sense appropriate or adapted to correct any evil, if there be one, nor to contribute in any substantial degree to public health, or morals, or welfare, and, if a police measure at all, it is one in name and pretense only and not in substance or effect.
I thus am of opinion that this portion of the act is not a proper exercise of the police power and therefore is invalid, and concur in a reversal of the judgment and a dismissal of the action. *Page 206